437 F.2d 419
UNITED STATES of America, Plaintiff-Appellee,v.George Kenneth FOX, Defendant-Appellant.
No. 25917.
United States Court of Appeals, Ninth Circuit.
Jan. 22, 1971.

Wayne Dryden, Pasadena, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Andrew R. Willing, Asst U.S. Atty., Los Angeles, Cal., for appellee.
Before ELY, CARTER, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The sole issue on this appeal from appellant's conviction for refusing induction into the armed services in violation of 50 U.S.C. App. 462 is whether or not his local Board's order to report for induction was invalid because two of the five Board members resided outside the area of the Board's jurisdiction when the appellant was classified I-A.


2
This court has held that portion of 32 C.F.R. 1604.52(c), since rescinded, stating the residence qualifications on which appellant relies, is directory, not mandatory.  United States v. Thaxter (9th Cir. 1971) 437 F.2d 417; United States v. Berger (9th Cir. 1970) 434 F.2d 610; United States v. Wallace (9th Cir. 1970) 435 F.2d 12; United States v. Reeb (9th Cir. 1970) 433 F.2d 381.


3
The judgment is affirmed.